In an action, inter alia, to rescind a contract for the sale of real property, defendants appeal from an order of the Supreme Court, Westchester County, entered December 7, 1976, which denied their motion for summary judgment. Order affirmed, with $50 costs and disbursements. The presence of a general merger clause does not preclude the plaintiffs-respondents from claiming fraudulent representations in an action to rescind the contract (see Galgani v Fleming, 56 AD2d 644). Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.